DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Drawings
The drawings were received on 05-06-2020.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,6-10,12-15,21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite “the second section …configured to be aligned with a mouth of the user to restrict passage of fluids from the mouth of the user through the second section”, it is unclear if the fluids pass through the second section or not? Or what is the limit percentage of the fluids passing through the second section? 50%, 20%, 10% or 0%?
Claim 3 recites “the second section comprises additional material than the first section”, it is unclear which comparison the Applicant wants to mention by “than the first section”, does the first section has or does not have additional material? The second section has additional material which are different from the material of the first section? The second section has the same material of the first section but more quantity than the first section?
Claim 8 then recites “the second section and the third section having a different construction that restricts passage of fluid”, it is unclear how and in what condition the different construction can restrict passage of fluid? what is the limit percentage of the fluid passing?
Claim 8 also recites “to separate the second section and the third section”, it is unclear the Applicant wants to mention to separate the second section and the third section with what structure of the hood? Or to separate the second section with the third section?
Claim 8 recites “the closed orientation comprising the central section in an overlapping configuration with a length of the body measured between the first end and the edge being a first amount”. The limitations is vague and indefinite because it is not clear what lengths applicant are comparing. It is not clear the term “the length” in line 19 refers back to the first amount or a length of the non-overlap configuration.
Any remaining claims are rejected as depending from a rejected base claim. In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1,6-10, 12,14-15,21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 4825473)(hereinafter Brame) in view of Davidson (US 20140082827)(hereinafter Davidson).
Regarding claims 1 and 6, Brame teaches a protective hood (fig. 2, hood member 20) sized to be positioned over a head of a user, the protective hood comprising: 
a single unitary knitted body (fig.2, body portion 22, column 5, lines 1-2, open mesh knitted fabric material of the body portion 20) with a tubular shape configured to be positioned over the head of the user (fig. 2) and comprising a closed first end (fig. 2, first end 30) and an open second end (fig. 2, second end 32); 
an interior space formed within the body (fig. 2, the interior space of the tubular body 22) and sized to receive the head of the user (fig. 2);
the body (fig. 2, body portion 22) comprising a first section (the first section corresponding to user’s eye position) with a first knitting pattern and positioned along the body and configured to be aligned with eyes of the user to provide for the user to see when the head of the user is positioned in the interior space (fig. 2, column 3, lines 58-61);
the body (fig. 2, body portion 22) comprising a second section (fig. 2, the second section corresponding to user’s mouth) that extends from the first section to the second end (fig. 2), the second section comprising a second knitting pattern different than the first section (column 5, lines 1-2, the hood member 20 is of open mesh knitted fabric material; and as seen in fig. 2, the second section corresponding to the mouth area is different from the section of the eye area) and configured to be aligned with a mouth of the user to restrict passage of fluids from the mouth of the user through the second section (column 5, lines 7-10, prevent airborne particles and spray mist from passing through the knitted textile material, which is able to restrict passage of fluids from the mouth of the user through the second section);
the body (fig. 2, body portion 22) comprising a third section (fig. 2, the third section corresponding to top of the head) that extends from the first section to the first end (fig. 2), the third section comprising the second knitting pattern of the second section (column 5, lines 1-2, the hood member 20 is of open mesh knitted fabric material; and in fig. 2 the third section comprising the same pattern with the second section), the third section configured to be positioned at a top of the head of user (fig. 2).
Brame does not teach the first section extends completely around the body such that the first section is aligned with the eyes of the user regardless of the rotational position of the body and to space the second section away from the third section. 
However, in the same field of endeavor, Davidson teaches a head covering shaped to surround a user’s head (fig. 1, a head covering 102), the head covering comprising a first section (fig. 1, element 106) corresponding to the user’s eyes extending completely around the body to space the second section (fig. 1, element 108) away from the third section (fig. 1, element 104); and each of the first and second sections extend completely around the body (fig. 1). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first section of Brame extending completely around the body as taught by Davidson for the benefit of rotating on the person’s head for presenting fresh fabric over the eyes once a previous portion has become dirty with captured air borne particles or spray mist. 
Regarding claim 7, the modified Brame-Davison teaches a band at the second end (Brame, annotated fig. 2 below, annotated band), the band having a different visual appearance than a remainder of the body (Brame, annotated fig. 2 below, the annotated band is narrower, seems to be denser, less stretch than the remainder of the body).

    PNG
    media_image1.png
    368
    259
    media_image1.png
    Greyscale

Regarding claims 8 and 12, Brame teaches a protective hood (fig. 2, hood member 20) sized to be positioned over a head of a user, the protective hood comprising: 
a body (fig.2, body portion 22) with a tubular shape (fig. 2) configured to receive the head of the user, the body comprising:
a first end (fig. 2, first end 30);
an open end (fig. 2, second end 32) opposite from the first end (fig. 2), the open end comprising an edge;
a central section (fig. 2, the central body of the hood member 20) that extends between the edge and the first end and comprises: a first section (fig. 2, the first section corresponding to user’s eye position), a second section that extends between the first section and the open end (fig. 2, the second section corresponding to user’s mouth area), and a third section that extends between the first section and the first end (fig. 2, the third section corresponding to top of the head), with the first section having a first construction that is see through (fig. 2, column 3, lines 58-61)  and the second section and the third section having a different construction (as seen in fig. 2, the second section and the third section have a different construction from the first section) that restricts passage of fluid (column 5, lines 7-10, prevent airborne particles and spray mist from passing through the knitted textile material, which is able to restrict passage of fluids from the mouth of the user through the second section).
As Brame teaches a tubular hood fabricated of a stretchable knitted fabric (column 1, lines 60-61), the body of the hood movable between a closed orientation (when the hood is folded) and an open orientation (when the hood is unfolded); the closed orientation comprising the central section in an overlapping configuration with a length of the body measured between the first end and the edge being a first amount (when the hood is folded, the folded hood has a first length); and the open orientation comprising the central section extended in a non-overlapping configuration with a length being greater than the first amount (when the hood is unfolded, the unfolded hood has a second length, which is greater than the first length).
Brame does not teach in fig 2 the first construction that is see through extending completely around the body to separate the second section and the third section. 
However, Davidson teaches a head covering (fig. 1, a head covering 102) shaped to surround a user’s head (fig. 1), the head covering comprising a first section (fig. 1, element 106) corresponding to the user’s eyes extending completely around the body to separate the second section (fig. 1, element 108) away from the third section (fig. 1, element 104); each of the first section and the second section extend completely around the body (fig. 1). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first section of Brame in fig 2 extending completely around the body as taught by Davidson for the benefit of rotating on the person’s head for presenting fresh fabric over the eyes once a previous portion has become dirty with captured air borne particles or spray mist.
Regarding claim 9, the modified Brame-Davidson teaches the body comprises a unitary construction (Brame, fig. 5, column 5, lines 1-2, open mesh knitted fabric material of the hood member 20).
Regarding claim 10, the modified Brame-Davidson teaches the first section comprises a first knitting pattern and the second section and the third section comprise a second knitting pattern different than the first section (Brame, column 5, lines 1-2, the hood member 20 is of open mesh knitted fabric material, and as seen in fig. 2, the second knitting pattern different than the first section).
Regarding claim 14, the modified Brame-Davidson teaches the second section prevents the passage of fluids from the mouth of the user through the second section (Brame, fig. 2, column 3, lines 10-13, the construction of the protective hood 12 prevents airborne particulate matter and spray mist from passing therethrough).
Regarding claim 15, the modified Brame-Davidson teaches the first end (Brame, fig. 2, first end 30) is closed (Brame, fig. 2).
Regarding claims 21 and 22, Brame teaches a protective hood (fig. 2, hood member 20) sized to be positioned over a head of a user, the protective hood comprising: 
a single unitary knitted body (fig. 2, body portion 22) (fig. 5, column 5, lines 1-2, open mesh knitted fabric material of the member 20) with a tubular shape configured to be positioned over the head of the user (fig. 2) and comprising a closed first end (fig. 2, first end 30) and an open second end (fig. 2, second end 32); 
an interior space formed within the body (fig. 2, the interior space of the body portion 22) and sized to receive the head of the user (fig. 2);
the body (fig. 2, body portion 22) having a first section with a first knitting pattern (fig. 2, the first section corresponding to user’s eye position) and positioned along the body and configured to be aligned with eyes of the user to provide for the user to see when the head of the user is positioned in the interior space (fig. 2, column 3, lines 58-61);
the body (fig. 2, body portion 22) having a second section (fig. 2, the second section corresponding to user’s mouth) that extends from the first section to the second end (fig. 2), the second section comprising a second knitting pattern different than the first section (column 5, lines 1-2, the hood member 20 is of open mesh knitted fabric material; and as seen in fig 2, the second section corresponding to the mouth area is different from the section of the eye area) and configured to be aligned with a mouth of the user to restrict passage of fluids from the mouth of the user through the second section (column 5, lines 7-10, prevent airborne particles and spray mist from passing through the knitted textile material, which is able to restrict passage of fluids from the mouth of the user through the second section);
the body (fig. 2, body portion 22) comprising a third section (fig. 2, the third section corresponding to top of the head) that extends from the first section to the first end (fig. 2), the third section comprising the second knitting pattern of the second section (fig. 2, column 5, lines 1-2, the hood member 20 is of open mesh knitted fabric material), the third section configured to be positioned at a top of the head of user (fig. 2).
Brame does not teach in fig. 2, the first section extends completely around the body such that the first section is aligned with the eyes of the user regardless of the rotational position of the body and wherein the first section spaces apart the second section and the third section.
 However, in the same field of endeavor, Davidson teaches a head covering shaped to surround a user’s head (fig. 1, a head covering 102), the head covering comprising a first section (fig. 1, element 106) corresponding to the user’s eyes extending completely around the body, the first section spaces apart the second section (fig. 1, element 108) and the third section (fig. 1, element 104). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first section of Brame in fig. 2 extending completely around the body as taught by Davidson for the benefit of rotating on the person’s head for presenting fresh fabric over the eyes once a previous portion has become dirty with captured air borne particles or spray mist.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 4825473), Davidson (US 20140082827) as applied to claim 1 above, and further in view of Doctor (US 1305446)(hereinafter Doctor).
Regarding claim 2, the modified Brame-Davidson does not teach the second knitting pattern is denser than the first knitting pattern. 
However, in the same field of endeavor, Doctor teaches the second section (fig. 1, section A) comprising the second knitting pattern which is denser than the first knitting pattern (fig. 1, knitting pattern of section B) (section A is knitted with double stitches while section B is knitted with single stitches).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the hood of the modified Brame-Davidson comprising the second knitting pattern denser than the first knitting pattern as taught by Doctor for the benefit of providing ventilation effect of the user’s nose when wearing the head cover.
Regarding claim 3, the modified Brame-Davidson does not teach the second section comprises additional material than the first section to restrict the passage of the fluids. 
However, Doctor teaches the second section (fig. 1, section A) comprising additional material than the first section (fig. 1, section B)(section A is knitted with double stitches while section B is knitted with single stitches). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the second section of the modified Brame-Davidson comprising additional material than the first section as taught by Doctor for the benefit of providing ventilation effect of the user’s nose when wearing the head cover.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brame (US 4825473), Davidson (US 20140082827) as applied to claim 8 above, and further in view of Karger (US 1653181)(hereinafter Karger).
Regarding claim 13, the modified Brame-Davidson does not teach tabs positioned on opposing sides of the edge, the tabs being exposed in the closed orientation and extending outward beyond the open end. 
However, in the same field of endeavor, Karger teaches flaps (figs. 1-2, elements e,e’) positioned on opposing sides of the edge, the flaps being exposed in the closed orientation (fig. 1, when not in use) and extending outward beyond the open end (fig. 2). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cap of the modified Brame-Davidson with the flaps of Karger for the benefit of providing pulling down when in use and folding up when not in use without requiring pulling the crown out of shape.
Response to Arguments
Applicant’s arguments, dated 09-27-2022, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 09-27-2022, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 09-27-2022, with respect to the rejection of claims under 35 U.S.C §112(a) and §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant’s arguments, filed 09-27-2022, with respect to the rejections of claims under 35 U.S.C §102 have been fully considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732